Citation Nr: 0031579	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  96-49 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for scoliosis of the spine.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant and G.T.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 30, 1965 to 
August 18, 1965.

The current matter came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision.  The 
Board issued a decision in July 1999, denying the veteran's 
claim for service connection for scoliosis of the spine.  The 
veteran appealed the Board decision to the United States 
Court of Claims for Veterans Appeals (Court). 

The Secretary filed a motion for remand and stay of 
proceedings with the Court in December 1999.  The Court 
granted the Veterans Consortium Pro Bono Program motion for 
limited appearance and stay for the purpose of case 
evaluation in January 2000.  After the stay expired, the 
Secretary submitted a motion to renew the motion to remand in 
February 2000.  In its May 2000 order, the Court granted the 
motion and vacated and remanded the case to the Board.


REMAND

The basis of the Court's May 2000 remand is that the Board's 
July 1999 decision was based strictly on the three-Judge 
decision, Gahman v. West, 12 Vet. App. 406 (1999).  However, 
subsequent to the Board's decision, the Gahman decision was 
withdrawn by the Court in November 1999.  See Gahman v. West, 
13 Vet. App. 148 (1999).  Therefore, the Board's decision was 
vacated and remanded for readjudication.

During the pendency of the appellant's appeal but after the 
case was remanded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The Veterans Claims Assistance Act of 2000 also indicates 
that VA shall provide a medical examination or opinion when 
necessary to make a decision in a claim.  Examinations are 
necessary where the evidence of record contains competent 
evidence that the claimant has a current disability and 
indicates that the disability may be associated with the 
claimant's active service but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  

The veteran contends that his current back disability is a 
result of inservice injury; or, alternatively, that his pre-
existing scoliosis of the spine was aggravated by his 
service.  The evidence of record appears to show that the 
veteran was discharged shortly after he entered service due 
to scoliosis of the spine.  A July 29, 1965, service medical 
record included a history, given by the veteran, of thoracic 
scoliosis with convexity to the right, of 2 years' duration.  
The veteran has submitted copies of letters written by him to 
his father during his short period of service and referring 
to back pain.  He also submitted lay statements from himself 
and friends commenting on his back condition prior to and 
after service.  

An August 1969 statement from John R. Heinrich, D.C., was 
also submitted, indicating that he saw the veteran in 
November 1965 for complaints of severe back pain after an 
inservice back injury.  There are also treatment records from 
the Back Clinic, associated with the claims file and dated in 
1990.  The Board finds that there is insufficient medical 
evidence of record for VA to make a decision on the claim.

In light of the foregoing circumstances, the veteran's claim 
for service connection for scoliosis of the spine is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
orthopedic examination.  The claims 
folder and a separate copy of this remand 
must be made available to the examiner 
for review prior to the examination.  All 
indicated studies should be performed.  
The orthopedist is requested to express 
an opinion as to the etiology of the 
scoliosis, and whether it is as likely as 
not that it is a result of any inservice 
injury.  If it is found to have pre-
existed his service, the examiner is 
requested to opine whether it is as 
likely as not that it was aggravated by 
the veteran's short period of service.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
adjudicate the claim.

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

If the benefit sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


